DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The examiner has taken notice that claims 1, 14, 22, 24-26, and 30-32 have been amended.  Claims 1-32 and 51-54 are pending in the current application.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-32 and 51-54 have been considered but are moot in view of newly cited portions of Oh.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7-9, 12-15, 17-19, 20, 23-27, 29-32, and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. (US 2018/0063820 A1), hereinafter referred to as Xiong, in view of Yin et al. (US 2018/0220415 A1, provisional application no. 62/453,944), hereinafter referred to as Yin, Papasakellariou et al. (US 2010/0272019 A1), hereinafter referred to as Papasakellariou, and Oh (US 2016/0345118 A1).

	Regarding claim 1, Xiong teaches a method for wireless communication (Xiong - Paragraph [0029], note methods, transmission schemes, symmetric downlink and uplink designs, uplink transmission), comprising:
	receiving an indication of an uplink configuration for transmission of uplink control information (UCI) via a set of physical uplink control channel (PUCCH) resources (Xiong - Paragraph [0067], note an indication of whether to use SC-FDMA or OFDMA (transmission scheme, i.e. configuration) for the xPUCCH can be signaled via UE-specific dedicated RRC signaling);
	identifying a UCI payload for transmission during a first uplink portion of a transmission time interval (TTI) (Xiong - Paragraph [0039], note the UCI time-domain partition can be semi-statically configured using one or more of MIB signaling, SIB signaling, or UE-specific RRC signaling), wherein the TTI has the first uplink portion (Xiong - Fig. 2 partition 230; Paragraph [0038], note uplink control information (UCI) time-domain partition 230), and a second uplink portion (Xiong - Fig. 2 partition 250; Paragraph [0038], note a symmetric uplink (UL)/downlink (DL) time-domain partition 250 that is dynamically assignable to the xPDSCH or the xPUSCH using a flag (i.e. selectable as uplink or downlink)), and wherein the first uplink portion has a longer duration than the second uplink portion (Xiong - Paragraph [0078], note the configure a length of the DCI region, a length of the UCI region, or a length of the symmetric UL/DL region using various forms of signaling; the length of the UCI region may be configured to be larger in length than the symmetric UL/DL region as a design choice).
	Xiong does not teach wherein the uplink configuration comprises one or more of a starting position for a corresponding PUCCH resource and a duration for the corresponding PUCCH resource; determining a hopping pattern for transmission of the UCI payload within the first uplink portion; determining a PUCCH resource from the set of PUCCH resources based on the indication and based at least in part on whether a size of the UCI payload exceeds a threshold size; and transmitting the UCI payload during the first uplink portion of the TTI according to the hopping pattern, starting position, and the duration for the determined PUCCH resource.
	In an analogous art, Yin teaches wherein the uplink configuration comprises one or more of a starting position for a corresponding PUCCH resource and a duration for the corresponding PUCCH resource (Yin - Paragraph [0157], provisional paragraph [00147], note a short/long PUCCH format and/or resource for a UE can be semi-statically configured by higher layer signaling; Paragraph [0268], provisional paragraph [00139], note the first higher layer configuration may include at least the starting symbol index, the starting resource block (RB) index, the number of symbols (duration), the number of resource blocks (RBs), etc.);
	determining a PUCCH resource from the set of PUCCH resources based on the indication and based at least in part on whether a size of the UCI payload exceeds a threshold size (Yin - Paragraph [0159], provisional Paragraph [00149], note different short PUCCH configurations may be used for different payload sizes, a long PUCCH format may be used if the UCI payload size is greater than the threshold); and
	transmitting the UCI payload according to the starting position and the duration for the determined PUCCH resource (Yin - Paragraph [0124], provisional paragraph [00114], note the second symbol is always for UCI data, the PUCCH can be configured to always start from odd symbol indexes or even symbol indexes).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Yin into Xiong in order to improve flexibility of PUCCH configurations (Yin - Paragraph [0005], provisional paragraph [0004]).
	The combination of Xiong and Yin does not teach transmitting the UCI payload during the first uplink portion of the TTI.
	In an analogous art, Papasakellariou teaches transmitting the UCI payload during the first uplink portion of the TTI (Papasakellariou - Fig. 1, note one subframe consists of two slots; Paragraph [0009], note UL TTI consists of one subframe; Paragraph [0061], note multiplexing of 2 UEs in PUCCH format 3 (Paragraph [0029], note UCI transmissions multiplexed using TDM or FDM; i.e. configuration), first UE has CSI (Paragraph [0007], note CSI is a form of UCI) transmission in the first part of each slot (portion) (Fig. 12)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Papasakellariou into the combination of Xiong and Yin in order to configure UCI transmission in the first portion/slot and select appropriate parameters for PDCCH transmission, improving downlink performance (Papasakellariou - Paragraph [0008]).
	The combination of Xiong, Yin, and Papasakellariou still does not teach determining a hopping pattern for transmission of the UCI payload within the first uplink portion, the hopping pattern for transmission of the UCI payload being for the first uplink portion and independent of the second uplink portion; and transmitting the UCI payload according to the hopping pattern.
	In an analogous art, Oh teaches determining a hopping pattern for transmission of the UCI payload within the first uplink portion, the hopping pattern for transmission of the UCI payload being for the first uplink portion and independent of the second uplink portion (Oh - Fig. 4B; note control region(s) for each slot; Paragraph [0036], note uplink subframe structure; Paragraph [0070], note pair of RBs allocated to the PUCCH is frequency-hopped at the slot boundary; Paragraph [0129], note mapping between a channel and a frequency hopping pattern may be implemented in various ways, frequency hopping pattern of a PUCCH; Paragraph [0295], note the base station and the terminal may exchange information on a frequency hopping pattern by including, in an MIB (master information block), an SIB (system information block), information on whether to perform frequency hopping (information on a frequency hopping pattern may be determined based on a subframe index (and/or SFN), cell ID, and a system bandwidth, see Paragraph [0114])); and
	transmitting the UCI payload according to the hopping pattern (Oh - Paragraph [0129], note frequency hopping pattern of a PUCCH; Paragraph [0460], note the PUSCH is scheduled to transmit UCI information to be carried via PUCCH).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Oh into the combination of Xiong, Yin, and Papasakellariou in order to transmit UCI using frequency hopping pattern information in a MIB/SIB, reducing overhead for control signaling of a frequency hopping pattern (Oh - Paragraph [0295]).

	Regarding claim 2, the combination of Xiong, Yin, Papasakellariou, and Oh, specifically Xiong teaches the method further comprising:
	transmitting an indication of a user equipment (UE) capability, wherein the indication of the uplink configuration is based at least in part on the UE capability (Xiong - Paragraph [0068], note a cellular base station can select an appropriate transmission scheme (e.g. SC-FDMA or OFDMA) based on a UE’s measurement report and the UE’s capability, UE can select the transmission scheme and send an indication of the selection to the cellular base station).

	Regarding claim 7, the combination of Xiong and Yin does not teach wherein transmitting the UCI payload comprises: transmitting a first portion of the UCI payload during the first uplink portion and a second portion of the UCI payload during the second uplink portion of the TTI.
	In an analogous art, Papasakellariou teaches wherein transmitting the UCI payload comprises:
	transmitting a first portion of the UCI payload during the first uplink portion and a second portion of the UCI payload during the second uplink portion of the TTI (Papasakellariou - Fig. 1, note one subframe consists of two slots; Paragraph [0009], note UL TTI consists of one subframe; Paragraph [0061], note multiplexing of 2 UEs in PUCCH format 3 (Paragraph [0029], note UCI transmissions multiplexed using TDM or FDM; i.e. configuration), first UE has CSI (Paragraph [0007], note CSI is a form of UCI) transmission in the first part of each slot (portion) (Fig. 12)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Papasakellariou into the combination of Xiong and Yin for the same reason as claim 1 above.

	Regarding claim 8, the combination of Xiong, Yin, Papasakellariou, and Oh, specifically Xiong teaches wherein receiving the indication comprises:
	receiving the indication of the uplink configuration via a downlink control information (DCI) message (Xiong - Paragraph [0066], note resources allocated for uplink transmission, resource allocation in a DCI format for uplink transmission).

	Regarding claim 9, the combination of Xiong, Yin, Papasakellariou, and Oh, specifically Xiong teaches wherein the DCI message comprises a physical downlink control channel (PDCCH) (Xiong - Paragraph [0078], note DCI region reserved for the xPDCCH).

	Regarding claim 12, the combination of Xiong, Yin, Papasakellariou, and Oh, specifically Xiong teaches wherein the uplink configuration indicates a number of orthogonal frequency division multiplexing (OFDM) symbols of the first uplink portion of the TTI, a number of OFDM symbols of the second uplink portion of the TTI, or a number of OFDM symbols of a downlink portion of the TTI, or any combination thereof (Xiong - Paragraph [0039], note the length in OFDM symbols of each time-domain partition, including the DCI time-domain partition, the UCI time-domain partition, and/or the symmetric UL/DL time-domain partition can be semi-statically configured using one or more of UE-specific RRC signaling (indication)).

	Regarding claim 13, the combination of Xiong, Yin, Papasakellariou, and Oh, specifically Xiong teaches wherein the uplink configuration is received via a system information block (SIB) or radio resource control (RRC) signaling (Xiong - Paragraph [0067], note an indication of whether to use SC-FDMA or OFDMA (transmission scheme, i.e. configuration) for the xPUCCH can be signaled via UE-specific dedicated RRC signaling).

	Regarding claim 14, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written from perspective of the transmitting end.

	Regarding claim 15, the claim is interpreted and rejected for the same reason as claim 2.
	Regarding claim 17, the claim is interpreted and rejected for the same reason as claim 7.
	Regarding claim 18, the claim is interpreted and rejected for the same reason as claim 8.
	Regarding claim 19, the claim is interpreted and rejected for the same reason as claim 9.
	Regarding claim 20, the claim is interpreted and rejected for the same reason as claim 12.
	Regarding claim 23, the claim is interpreted and rejected for the same reason as claim 13.

	Regarding claim 24, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written in an apparatus claim format, which is taught by Xiong (Xiong - Fig. 16; Paragraph [0101], note wireless device, baseband processor; Paragraph [0102], note internal memory; Paragraph [0105], note processors may be coupled with memory and may be configured to execute instructions stored in the memory).

	Regarding claim 25, the claim is interpreted and rejected for the same reason as claim 24, except the claim is written from the perspective of the transmitting end.

	Regarding claim 26, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written in an apparatus claim format, which is taught by Xiong (Xiong - Fig. 16; Paragraph [0101], note wireless device, baseband processor; Paragraph [0102], note internal memory; Paragraph [0105], note processors may be coupled with memory and may be configured to execute instructions stored in the memory).

	Regarding claim 27, the claim is interpreted and rejected for the same reason as claim 2.
	Regarding claim 29, the claim is interpreted and rejected for the same reason as claim 13.

	Regarding claim 30, the claim is interpreted and rejected for the same reason as claim 26, except the claim is written from the perspective of the transmitting end.

	Regarding claim 31, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written in a non-transitory computer-readable medium (CRM) claim format, which is taught by Xiong (Xiong - Paragraph [0089], note instructions are included on at least one non-transitory computer-readable storage medium).

	Regarding claim 32, the claim is interpreted and rejected for the same reason as claim 31, except the claim is written from the perspective of the transmitting end.

	Regarding claim 54, Xiong does not teach wherein identifying the UCI payload is based at least in part on a duration of one or more PUCCH portions.
	In an analogous art, Yin teaches wherein identifying the UCI payload is based at least in part on a duration of one or more PUCCH portions (Yin - Paragraph [0091], provisional paragraph [00149], note different PUCCH formats (configured by higher layer signaling, see Paragraph [0157], provisional paragraph [00147]) support different payload sizes; Paragraph [0270], provisional paragraph [00139], note higher layer configuration indicating multiple sets of PUCCH resources, including the number of symbols, the number of resource blocks (RBs), etc.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Yin into Xiong for the same reason as claim 1 above.

Claims 3-4, 16, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong in view of Yin, Papasakellariou, and Oh as applied to claims 1, 14, and 26 above, and further in view of Iyer et al. (US 2017/0366311 A1), hereinafter referred to as Iyer.

	Regarding claim 3, the combination of Xiong, Yin, Papasakellariou, and Oh does not teach wherein the hopping pattern is selected from a set of hopping patterns based at least in part on a payload size of the UCI payload.
	In an analogous art, Iyer teaches wherein the hopping pattern is selected from a set of hopping patterns based at least in part on a payload size of the UCI payload (Iyer - Paragraph [0207], note the hopping pattern may be a predefined function of numerology type; Paragraph [0228], note UEs are configured to transmit NR-UCI in the numerologies; Paragraph [0283], note different numerologies (e.g. different symbol length)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Iyer into the combination of Xiong, Yin, Papasakellariou, and Oh in order to enable flexible configuration of uplink and downlink resources in 5G networks (Iyer - Paragraph [0007]).

	Regarding claim 4, the combination of Xiong, Yin, Papasakellariou, Oh, and Iyer, specifically Xiong teaches the method further comprising:
	determining a symbol index for a demodulation reference signal (DMRS) for the hopping pattern, wherein the symbol index comprises a same value for each hopping pattern of the set of hopping patterns (Xiong - Figs. 4-9, note various DM-RS patterns; Paragraph [0046], note several options can be considered for the unified DM-RS pattern; Paragraph [0131], note send the DM-RS in two OFDM symbol indices, selected from the list of OFDM symbol indices).

	Regarding claim 16, the claim is interpreted and rejected for the same reason as claim 3.
	Regarding claim 28, the claim is interpreted and rejected for the same reason as claim 3.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong in view of Yin, Papasakellariou, and Oh as applied to claim 1 above, and further in view of Lin et al. (US 2016/0157248 A1), hereinafter referred to as Lin.

	Regarding claim 5, the combination of Xiong, Yin, Papasakellariou, and Oh does not teach the method further comprising: wherein at least a portion of an uplink control channel having the uplink configuration overlaps at least a portion of a gap interval between a downlink portion of the TTI and the first uplink portion of the TTI.
	In an analogous art, Lin teaches the method further comprising:
	wherein at least a portion of an uplink control channel having the uplink configuration overlaps at least a portion of a gap interval between a downlink portion of the TTI and the first uplink portion of the TTI (Lin - Fig. 3; Paragraph [0055], note at least a portion of the UpPTS overlaps at least a portion of a guard period; the UpPTS is an uplink portion that can be used for the PUCCH).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Lin into the combination of Xiong, Yin, Papasakellariou, and Oh in order to identify interfering base stations through special subframes and notify other base stations (Lin - Paragraph [0004]).

	Regarding claim 6, the combination of Xiong, Yin, Papasakellariou, and Oh does not teach wherein the uplink configuration comprises a first code for multiplexing UEs during the gap interval and a second code for multiplexing UEs during the first uplink portion of the TTI.
	In an analogous art, Lin teaches wherein the uplink configuration comprises a first code for multiplexing UEs during the gap interval and a second code for multiplexing UEs during the first uplink portion of the TTI (Lin - Paragraph [0037] Table 3, note special subframe configurations with different UpPTS symbol lengths; Paragraph [0055], note special subframe configuration code, overlaps at least a portion of a guard period).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Lin into the combination of Xiong, Yin, Papasakellariou, and Oh for the same reason as claim 5 above.

Claims 10-11 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong in view of Yin, Papasakellariou, and Oh as applied to claims 1 and 14 above, and further in view of Yang et al. (US 2013/0114554 A1), hereinafter referred to as Yang.

	Regarding claim 10, the combination of Xiong, Yin, Papasakellariou, and Oh does not teach wherein the DCI message comprises a UE-specific PDCCH message or a common PDCCH message.
	In an analogous art, Yang teaches wherein the DCI message comprises a UE-specific PDCCH message or a common PDCCH message (Yang - Paragraph [0140], note the transmission mode may be signaled through PDCCH (carrying DCI, see Paragraphs [0037]-[0038]) cell-specifically, UE group-specifically, or UE-specifically).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Yang into the combination of Xiong, Yin, Papasakellariou, and Oh in order to efficiently perform CSI (UCI) reporting on an uplink channel in carrier aggregated networks (Yang - Paragraphs [0004] and [0006]).

	Regarding claim 11, the combination of Xiong, Yin, Papasakellariou, Oh, and Yang, specifically Xiong teaches wherein the uplink control channel configuration is based at least in part on a number of symbols of the downlink portion of the TTI occupied by the PDCCH or a number of symbols of the second uplink portion of the TTI, or both (Xiong - Paragraph [0039], note the length in OFDM symbols of each time-domain partition can be semi-statically or dynamically configured, the length of the DCI time-domain partition and the length of the UCI time-domain partition can be equal or different; given a fixed TTI duration/length, a predefined length of one or more partition(s) inherently affects the length of the other partition(s)).

	Regarding claim 21, the claim is interpreted and rejected for the same reason as claim 10.
	Regarding claim 22, the claim is interpreted and rejected for the same reason as claim 11.

Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Xiong in view of Yin, Papasakellariou, and Oh as applied to claim 1 above, and further in view of Marinier et al. (US 2013/0039284 A1), hereinafter referred to as Marinier.

	Regarding claim 51, the combination of Xiong, Yin, Papasakellariou, and Oh does not teach the method further comprising: refraining from decoding a physical control format indicator channel or a physical downlink control channel based at least in part on receiving the indication of the uplink configuration.
	In an analogous art, Marinier teaches the method further comprising:
	refraining from decoding a physical control format indicator channel or a physical downlink control channel based at least in part on receiving the indication of the uplink configuration (Marinier - Paragraph [0075], note allow the WTRU to determine whether E-PDCCH decoding should be attempted at all in a subframe, if the current configuration of the WTRU does not utilize DM-RSs, then the WTRU may determine to refrain from attempting to monitor the E-PDCCH).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Marinier into the combination of Xiong, Yin, Papasakellariou, and Oh in order to maintain decoding complexity at a UE, allowing for more efficient signaling (Marinier - Paragraph [0075]).

Claims 52-53 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong in view of Yin, Papasakellariou, and Oh as applied to claim 1 above, and further in view of Chen et al. (US 9,191,165 B2), hereinafter referred to as Chen.

	Regarding claim 52, the combination of Xiong, Yin, Papasakellariou, and Oh does not teach determining whether a UCI payload of the second uplink portion spans an allocated bandwidth of the TTI, wherein identifying the UCI payload for transmission during the first uplink portion is based at least in part on determining whether the UCI payload of the second uplink portion spans the allocated bandwidth.
	In an analogous art, Chen teaches determining whether a UCI payload of the second uplink portion spans an allocated bandwidth of the TTI, wherein identifying the UCI payload for transmission during the first uplink portion is based at least in part on determining whether the UCI payload of the second uplink portion spans the allocated bandwidth (Chen - Col. 15 lines 26-43, note mapping the uplink control signaling information on a corresponding piece of an uplink resource on the basis of a sequence(s) allocated to the downlink basic bandwidth(s) allocated to the user device; i.e., resource allocation varies based on available bandwidth).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Chen into the combination of Xiong, Yin, Papasakellariou, and Oh in order to ensure compatibility between LTE and LTE-Advanced systems when allocating bandwidth (Chen - Col. 2 lines 18-29).

	Regarding claim 53, the combination of Xiong, Yin, Papasakellariou, and Oh does not teach the method further comprising: determining that the UCI payload of the second uplink portion does not span the allocated bandwidth, wherein identifying the UCI payload for transmission during the first uplink portion comprises: identifying that a part of the UCI payload for transmission during the first uplink portion extends into at least a part of the second uplink portion based at least in part on determining that the UCI payload of the second uplink portion does not span the allocated bandwidth.
	In an analogous art, Chen teaches the method further comprising:
	determining that the UCI payload of the second uplink portion does not span the allocated bandwidth (Chen - Col. 15 lines 26-43, note obtaining, for each of the downlink basic bandwidth(s) allocated to the user device, uplink control signaling information), wherein identifying the UCI payload for transmission during the first uplink portion comprises:
	identifying that a part of the UCI payload for transmission during the first uplink portion extends into at least a part of the second uplink portion based at least in part on determining that the UCI payload of the second uplink portion does not span the allocated bandwidth (Chen - Col. 15 lines 26-43, note mapping the uplink control signaling information on a corresponding piece of an uplink resource on the basis of a sequence(s) allocated to the downlink basic bandwidth(s) allocated to the user device; i.e., resource allocation varies based on allocated bandwidth).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Chen into the combination of Xiong, Yin, Papasakellariou, and Oh for the same reason as claim 52 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Choi et al. (US 2013/0155978 A1) discloses a predefined hopping pattern and defining inputs for the input pattern.
	Yin et al. (US 2018/0192417 A1) discloses configuring inter-slot frequency hopping for a PUCCH.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILOR C HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461